NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



                United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                  Submitted September 26, 2013*
                                   Decided September 26, 2013

                                             Before

                                WILLIAM J. BAUER, Circuit Judge 

                                RICHARD D. CUDAHY, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 13‐1218

DARRIN A. GRUENBERG,                              Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Western District of
                                                  Wisconsin.
       v.
                                                  No. 11‐cv‐574‐slc
DUSTIN KINGSLAND and STEVEN
MUELLER,                                          Stephen L. Crocker,
     Defendants‐Appellees.                        Magistrate Judge.

                                           O R D E R

       Wisconsin inmate Darrin Gruenberg appeals the denials of his successive
motions for recruitment of counsel before he proceeded to trial before a jury in his
excessive‐force suit against two prison guards. Because the district court reasonably
considered the complexity of the case and Gruenberg’s ability to litigate it, we affirm.


       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal is thus submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1218                                                                          Page 2

       During an altercation with two guards (Dustin Kingsland and Steven Mueller) at
the Columbia Correctional Institution, Gruenberg—then in leg restraints—was kneed in
the face hard enough that he bled. Gruenberg, whom the two guards had escorted from
the prison law library to his cell, had not complied with orders to get on his knees so
that the leg restraints could be removed. How the scuffle began, however, was
disputed. Gruenberg maintained that he was needlessly attacked after turning to talk to
Kingsland; the officers testified that Gruenberg lunged at Kingsland.

        Gruenberg first moved for recruitment of counsel shortly after the guards had
been served in the case. Applying the standards we announced in Pruitt v. Mote, 503
F.3d 647 (7th Cir. 2007) (en banc), the district court denied the motion, concluding that
the case was not factually or legally difficult and that Gruenberg had personal
knowledge of the circumstances concerning his suit.

       Less than a month later, Gruenberg renewed his motion to recruit counsel on
grounds that he had a limited supply of writing materials and postage stamps. The
court denied the motion, noting that it was not yet clear that Gruenberg’s access to the
courts genuinely had been compromised.

       After the guards decided not to file a motion for summary judgment, Gruenberg
again requested a lawyer. The district court denied this request, explaining that
Gruenberg so far had capably represented himself—pursuing discovery according to
the Federal Rules of Civil Procedure, supporting his motions with citations to proper
legal authority, and filing coherent and well‐written submissions—and believed that he
would be able to adequately present his case to a jury. 

        Two weeks before trial, Gruenberg moved to recruit counsel a final time. The
district court denied the motion, reiterating that Gruenberg was capably representing
himself and characterizing the issues for trial as “straightforward” and related “purely
to credibility.”

       Gruenberg proceeded to represent himself at the jury trial. He called his own
witness (another inmate who heard the altercation) and cross‐examined Kingsland,
Mueller, and the other prison officials who testified for the guards. At times the district
court guided Gruenberg, explaining how to present evidence and question witnesses.
The jury returned a verdict for the guards.
No. 13‐1218                                                                           Page 3

       On appeal Gruenberg speculates that a lawyer would have helped him in a
number of ways at his trial. But such a post hoc evaluation of prejudice is inappropriate
unless the district court abused its discretion in denying Gruenberg’s requests for
counsel. Bracey v. Grondin, 712 F.3d 1012, 1018 (7th Cir. 2013); Pruitt, 503 F.3d at 659. The
court had to consider only whether, given the difficulty of the case, Gruenberg
appeared competent to litigate it. Pruitt, 503 F.3d at 654. That’s exactly what the court
did, and thoughtfully so.

                                                                                AFFIRMED.